SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2016 IRSA Inversiones y Representaciones Sociedad Anónima (Exact name of Registrant as specified in its charter) IRSA Investments and Representations Inc. (Translation of registrant´s name into English) Republic of Argentina (Jurisdiction of incorporation or organization) Bolívar 108 (C1066AAB) Buenos Aires, Argentina (Address of principal executive offices) Form 20-Fx Form 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x IRSA INVERSIONES Y REPRESENTACIONES SOCIEDAD ANÓNIMA (THE “COMPANY”) REPORT ON FORM 6-K Attached is an English translation of the letter datedMay 12, 2016 filed by the Company with the Comisión Nacional de Valores and the Bolsa de Comercio de Buenos Aires: By letter datedMay 12, 2016, the Company reported that in compliance with Section 63 of the Regulations issued by the Buenos Aires Stock Exchange, this is to report the following information: 1.Net loss In millions of ARS 03/31/16 03/31/15 Net loss (nine-month period) ) ) Loss attributable to: Controlling company’s shareholders ) ) Non-controlling interest ) 81 2.Shareholders’ Equity In millions of ARS 03/31/16 03/31/15 Capital stock Treasury shares 4 5 Comprehensive adjustment of capital stock and treasury shares Additional paid in capital Premium for trading of treasury shares 16 - Legalreserve Special reserve 4 4 Cost of treasury shares ) ) Changes in non-controlling interest ) (6 ) Reserve for stock-based payments 63 71 Reserve for future dividends - Reserve for defined benefit plans (4 ) - Conversion reserve Other reserves 53 - Retained earnings ) ) Total attributable to controlling company’s shareholders Non-controlling interest Total Shareholders’ Equity In compliance with Section o) of the referred Regulations, we report that as of the closing date of the financial statements, the Company’s capital stock was ARS 578,676,460 (including treasury shares) divided into 578,676,460 common, registered, non-endorsable shares of ARS 1 par value each and entitled to one vote per share. The Company’s principal shareholder is Cresud S.A.C.I.F. y A. (Cresud) with 366,788,251 shares, accounting for 63.4% of the issued capital stock. In addition, we report that as of March 31, 2016, after deducting Cresud’s interest and the treasury shares, the remaining shareholders held 208,236,745 common, registered, non-endorsable shares of ARS 1 par value each and entitled to one vote per share, accounting for 36.0% of the issued capital stock. As of March 31, 2016, no warrants or convertible notes for the purchase of the Company’s stock were outstanding. Below are the highlights for the period ended March 31, 2016: Ø During this third quarter of 2016, we started to consolidate the results of our investment in IDB Development Corporation. Ø Operating income for the nine-month period of 2016 was ARS 3,146 million, and a net loss of ARS 1,039 million was recorded. Ø Sales in our shopping centers grew by 36.3% in the 9-month period (30% in the same shopping centers) and EBITDA from this segment rose 34.7%, up to ARS 1,338 million. Ø During the 9-month period we sold investment properties, at a gain of ARS 1,068 million. Ø As concerns our investment in IDB, we acquired the minority interest, increasing our indirect equity interest to 68.3% and delisting the company. Ø During the third quarter of fiscal year 2016, we launched a tender offer for our bonds and our subsidiary IRSA Propiedades Comerciales issued a new bond for USD 360 million, accruing interest at 8.75%, and falling due in 2023. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Buenos Aires, Argentina. IRSA Inversiones y Representaciones Sociedad Anónima By: /S/ Saúl Zang Name: Saúl Zang Title: Responsiblefor the Relationship with the Markets Dated:May 12, 2016
